Citation Nr: 0502605	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-31 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February  1941 through September 1945.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The veteran is in receipt of an initial ten percent rating 
for tinnitus.


CONCLUSION OF LAW

An initial rating in excess of 10 percent for tinnitus is 
not warranted.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§  4.87, Diagnostic Code (DC)6260 (2002); VAOPGCPREC 2-2003 
(May 23, 2003); 38 C.F.R. §  4.87, DC 6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law in November 2000.  On 
August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2004)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  

However, the issue currently before the Board is 
entitlement to separate disability ratings for each ear for 
the veteran's service-connected tinnitus, and a recent VA 
General Counsel opinion has concluded that the notice 
provisions of 38 U.S.C.A. § 5103(a) do not apply to such 
claims.  See VAOPGCPREC 2-2004 (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim for separate disability ratings for 
each ear for service-connected tinnitus because there is no 
information or evidence that could substantiate the claim, 
as entitlement to separate ratings is barred by current 
DC 6260 and by the previous versions of DC 6260 as 
interpreted by a prior precedent opinion of the General 
Counsel (see VAOPGCPREC 2-2003)).  Accordingly, no further 
development to satisfy the VCAA's duty to notify the 
veteran is required.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  

In the present case, there is no reasonable possibility 
that any assistance from VA would aid the veteran in 
substantiating his claim because, as will be explained 
further below, current law prohibits the assignment of 
separate ratings for each ear for tinnitus.  Accordingly, 
the Board finds that VA is not required to assist the 
veteran in the development of this claim.  See also, 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in cases 
where the law is dispositive of the claim, the claim should 
be denied due to a lack of entitlement under the law).  

Entitlement to separate 10 percent ratings for tinnitus in 
each ear.

In the present case, the veteran is expressing 
dissatisfaction with the 10 percent rating assigned after 
the grant of service connection for his tinnitus.  
Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
resulting from service-connected disability.  38 C.F.R. 
§ 4.1 (2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's tinnitus is currently rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, DC 6260.  At the 
time he filed his claim in November 2002, DC 6260 provided 
a maximum 10 percent rating for recurrent tinnitus.  A note 
following the DC stated that a separate evaluation for 
tinnitus may be combined with an evaluation under DC's 
6100, 6200, 6204, or another DC, except when tinnitus 
supports an evaluation under one of those DC's.  38 C.F.R. 
§ 4.87, DC 6260 (2002).  

Subsequently, 38 C.F.R. § 4.87, DC 6260 was amended, 
effective June 13, 2003.  The new version of DC 6260 still 
allows for a maximum 10 percent rating for recurrent 
tinnitus.  However, the notes following the DC now include 
the following:  Only a single evaluation is to be assigned 
for recurrent tinnitus, whether the sound is perceived in 
one ear, both ears, or in the head; objective tinnitus (in 
which the sound is audible to other people and has a 
definable cause that may or may not be pathologic) is not 
to be evaluated under DC 6260, but rather is to be 
evaluated as part of any underlying condition causing it.  
See 38 C.F.R. § 4.87, DC 6260 (2004).  

The veteran argues that he is entitled to separate 10 
percent ratings for each ear because his tinnitus is 
bilateral in nature.  He asserts that 38 C.F.R. § 4.25 
requires rating his tinnitus separately for each ear, as 
that provision provides, in pertinent part, that "[e]xcept 
as otherwise provided in this schedule, the disabilities 
arising from a single disease entity, e.g., arthritis, 
multiple sclerosis, cerebrovascular accidents, etc., are to 
be rated separately[,] as are all other disabling 
conditions, if any."  See 38 C.F.R. § 4.25(b) (2004)  

The Board first notes that it has been VA's policy for a 
number of years that where tinnitus is to be rated as a 
disability in its own right, only one 10 percent rating is 
assignable for the tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  
Moreover, effective June 13, 2003, the notes accompanying 
38 C.F.R. § 4.87, DC 6260 now specifically require the 
assignment of a single evaluation, even for bilateral 
tinnitus.  While the veteran contends that 38 C.F.R. 
§ 4.25(b) nevertheless authorizes the assignment of 
separate compensable evaluations for bilateral tinnitus, 
VA's Secretary specifically rejected this argument in 
codifying the policy of assigning only a single evaluation 
for bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 
(2003) ("...to rate each ear separately would be a 
violation of the principle of 38 C.F.R. § 4.25(b) that a 
'single disease entity' is to be given a single rating").

The Board also points out that on May 22, 2003, VA's Office 
of General Counsel issued a precedent opinion holding that 
separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other DC.  As discussed in 
the General Counsel opinion, subjective tinnitus, which is 
what the veteran has been diagnosed with, is defined as the 
perception of sound in the absence of an external stimulus 
which arises from the brain, not the ears.  Therefore, the 
undifferentiated nature of the source of the noise, i.e., 
the brain, is the primary basis for VA's practice of rating 
tinnitus as a single disease entity.  See VAOPGCPREC 2-
2003.  Thus, for the purpose of rating tinnitus, the 
perception of sound in one or both ears is irrelevant and 
the assignment of separate ratings based on each ear is 
impermissible, even under the old version of the rating 
criteria.  See VAOPGCPREC 2-2003.  

Diagnostic Code 6260, under which the veteran's tinnitus is 
currently rated, now specifically provides, consistent with 
prior VA policy, that only a single 10 percent evaluation 
is assignable for bilateral tinnitus, and in codifying that 
policy VA's Secretary has indicated that 38 C.F.R. 
§ 4.25(b) does not allow for the assignment of separate 
evaluations for bilateral tinnitus.  More importantly, VA's 
Office of General Counsel has specifically held that 
separate ratings for tinnitus for each ear may not be 
assigned under any DC.  The Board is bound in its decisions 
by the precedent opinions of VA's General Counsel.  See 
38 U.S.C.A. § 7105(c) (West 2002).  

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and 
Pension Service for possible approval of an extraschedular 
rating for the veteran's service-connected tinnitus.  38 
C.F.R. § 3.321(b)(1) (2004).  However, the evidence does 
not show such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating that disability.  Accordingly, the 
Board finds no reason for further action under 38 C.F.R. 
§ 3.321(b)(1). 

In conclusion, 10 percent is the maximum rating available 
for tinnitus whether it is unilateral or bilateral.  The 
preponderance of the evidence is against the veteran's 
claim; hence, the doctrine of reasonable doubt is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for an initial rating in excess of 
10 percent for tinnitus is denied.  


ORDER

Entitlement to an initial rating in excess of 10 percent 
for tinnitus is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


